
	
		I
		111th CONGRESS
		1st Session
		H. R. 1090
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2009
			Mr. Hill introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit for care packages provided for soldiers in combat zones and a credit for
		  providing volunteer service to military families through the America Supports
		  You program of the Department of Defense.
	
	
		1.Short titleThis Act may be cited as the
			 Homefront Heroes Tax Relief Act of
			 2009.
		2.Credit for care
			 packages for members of Armed Forces in a combat zone
			(a)In
			 generalSubpart A of part IV of subchapter B of chapter I of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Care packages
				for members of Armed Forces in a combat zone
						(a)In
				generalIn the case of an
				individual, there shall be allowed as a credit against the tax imposed by this
				chapter for the taxable year an amount equal to the qualified care package
				amount.
						(b)LimitationThe
				amount allowed as a credit under subsection (a) for the taxable year shall not
				exceed $500.
						(c)Qualified care
				package amountFor purposes of subsection (a), the term
				qualified care package amount means the amount paid or incurred to
				provide a care package for a member of the Armed Forces of the United States
				serving in a combat zone (as defined in section 112(c)(2)) through an
				organization—
							(1)described in
				section 501(c)(3) and exempt from tax under section 501(a),
							(2)organized for a
				purpose which includes supporting members of the Armed Forces of the United
				States, and
							(3)listed on a
				website maintained by the Secretary of Defense.
							(d)Special
				rules
							(1)Related
				personsNo amount shall be taken into account under subsection
				(a) for a care package provided for a related person. For purposes of the
				preceding sentence, the term related person means a person who
				bears a relationship to the taxpayer which would result in a disallowance of
				losses under section 267 or 707(b).
							(2)ReceiptsNo amount shall be taken into account under
				subsection (a) with respect to which the taxpayer has not submitted such
				information as the Secretary determines necessary, including information
				relating to receipts for contents and shipping of care
				packages.
							.
				
			(b)Clerical
			 AmendmentsThe table of sections for such part is amended by
			 inserting after the item relating to section 25D the following new item:
				
					
						Sec. 25E. Care packages for members of
				Armed Forces in a combat
				zone.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			3.Credit for
			 volunteer service to military families through America Supports You
			 program
			(a)In
			 generalSubpart A of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 nonrefundable personal credits), as amended by section 2, is amended by
			 inserting after section 25E the following new section:
				
					25F.Volunteer
				service to military families through America Supports You program
						(a)Allowance of
				creditIn the case of an
				individual, there shall be allowed as a credit against the tax imposed by this
				chapter for the taxable year an amount equal to the sum of the qualified
				service amounts with respect to qualified service performed during the taxable
				year by the taxpayer, his spouse, and his dependents (as defined in section
				152, determined without regard to subsections (b)(1), (b)(2), and (d)(1)(B)
				thereof).
						(b)LimitationThe
				amount allowed as a credit under subsection (a) for a taxable year shall not
				exceed $500.
						(c)Qualified
				service amountFor purposes
				of subsection (a), the term qualified service amount means, with
				respect to an hour (or portion thereof) of qualified service, the minimum wage
				required under section 6(a) of the Fair Labor Standards Act of 1938 (29 U.S.C.
				206(a)) as in effect on the date of such service.
						(d)Qualified
				serviceFor purposes of subsection (a)—
							(1)In
				generalThe term qualified service means service
				meeting the requirements of paragraph (2) which is provided through an
				organization—
								(A)described in
				section 501(c)(3) and exempt from tax under section 501(a), and
								(B)which is approved
				by the Secretary of Defense to participate in the America Supports You program
				of the Department of Defense.
								(2)Service
				requirementsService meets the requirements of this paragraph if
				the service—
								(A)is provided on a
				volunteer basis,
								(B)is for not less
				than 10 hours per week in not less than 4 weeks of the taxable year, and
								(C)is directly involved with the mission of
				the America Supports You program of helping military families.
								(3)Certification
				requirementService shall not be taken into account under this
				section unless the organization through which such service is performed
				certifies the date of such service and that such service meets the requirements
				of paragraph (2).
							(e)Inflation
				adjustment
							(1)In
				generalIn the case of any
				taxable year beginning in a calendar year after 2009, the $500 amount in
				subsection (b) shall be increased by such amount multiplied by the percentage
				change (if any) from the minimum wage on January 1, 2009, to the minimum wage
				on the last day of the preceding taxable year.
							(2)Minimum
				wageFor purposes of paragraph (1), the term minimum
				wage means the minimum wage required under section 6(a) of the Fair
				Labor Standards Act of 1938 (29 U.S.C. 206(a)).
							(3)RoundingIf
				any amount as adjusted under paragraph (1) is not a multiple of $10, such
				amount shall be rounded to the nearest multiple of $10.
							(f)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out this
				section.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code, as
			 so amended, is amended by inserting after the item relating to section 25E the
			 following new item:
				
					
						Sec. 25F. Volunteer service to military families through
				America Supports You
				program.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to service performed in taxable years beginning after
			 December 31, 2008.
			
